            Case 2:18-cv-02177-DB Document 44 Filed 05/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHEN STOWERS,                                   No. 2:18-cv-2177 DB P
12                        Plaintiff,
13             v.                                        ORDER
14    HARBAKO,
15                        Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se. He alleges defendant was deliberately

18   indifferent to his serious lip disease in violation of the Eighth Amendment. On December 2,

19   2019, prior to the discovery cut-off in this case, defendant filed a motion for summary judgment

20   on the grounds that plaintiff did not exhaust his administrative remedies prior to filing this

21   lawsuit. (ECF No. 29.) This court then granted plaintiff’s motions for continuances of the

22   discovery and pretrial motions deadlines, for an extension of time to respond to defendant’s

23   discovery requests, and for an extension of time to file an opposition to defendant’s motion for

24   summary judgment. (ECF Nos. 31, 39.) In addition, this court granted defendant several

25   extensions of time to respond to plaintiff’s discovery requests. (ECF Nos. 33, 35, 37.) On March

26   10, 2020, defendant served plaintiff with a copy of his responses to plaintiff’s discovery requests.

27   (See ECF Nos. 37, 40-2.)

28   ////
                                                        1
         Case 2:18-cv-02177-DB Document 44 Filed 05/18/20 Page 2 of 3

 1           On March 26, 2020 defendant moved to stay discovery on the grounds that his motion for

 2   summary judgment involves only one issue – whether plaintiff failed to exhaust his administrative

 3   remedies. Plaintiff did not file a timely opposition to the motion. On May 4, 2020, this court

 4   granted the stay. (ECF No. 42.) In that order, this court noted that the parties’ discovery disputes

 5   did not appear to involve the subject of defendant’s motion for summary judgment. However,

 6   this court advised plaintiff to notify the court if that is not the case.

 7           Plaintiff has now filed an opposition to the stay of discovery. (ECF No. 43.) He also

 8   seeks extensions of time to respond to discovery and to oppose defendant’s motion for summary

 9   judgment. Among other things, plaintiff argues that he intends to seek further discovery answers

10   from defendant because plaintiff finds the answers provided “evasive.” Plaintiff states that he

11   requires answers to this discovery before he can oppose the summary judgment motion.

12           As indicated, this court is willing to consider lifting the stay of discovery for the limited

13   purpose of permitting the parties to engage in discovery necessary to resolve the pending

14   summary judgment motion. However, plaintiff has not made that showing. This court may

15   permit plaintiff to move to compel further discovery responses from defendant but only if the

16   discovery sought relates to the issue of the exhaustion of administrative remedies. Plaintiff is

17   reminded that if defendant’s summary judgment motion is denied, this court will give the parties

18   an opportunity to complete discovery on the merits of plaintiff’s claim.

19           Plaintiff also seeks an extension of time to file his opposition to the summary motion on

20   the grounds that he does not have law library access due to shutdowns caused by the COVID-19
21   pandemic. Plaintiff states that his ability to conduct any legal work has been further disrupted by

22   several recent cell changes. This court recognizes that most prisoners are currently having

23   difficulty conducting legal research due to shutdowns. Plaintiff will be provided additional time

24   to file an opposition.

25           For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

26   follows:
27           1. Within thirty days of the date of this order, plaintiff may file a motion to compel

28   defendant to respond to discovery. Plaintiff is warned that, at this time, he may only seek to
                                                           2
         Case 2:18-cv-02177-DB Document 44 Filed 05/18/20 Page 3 of 3

 1   compel discovery responses that involve the subject of defendant’s motion for summary judgment

 2   – the exhaustion of administrative remedies. Plaintiff is further advised that a motion to compel

 3   must include a copy of each discovery request, a copy of defendant’s response, and argument

 4   about why each response is not appropriate.

 5            2. If plaintiff files a motion to compel, defendant shall file a responsive brief as provided

 6   in Local Rule 230(l). Plaintiff may file a reply within fifteen days of service of defendant’s

 7   responsive brief. After the court resolves the motion to compel, it will set a deadline for

 8   plaintiff’s filing of an opposition to the motion for summary judgment.

 9            3. If plaintiff does not file a motion to compel, then he shall file his opposition to the

10   motion for summary judgment within sixty days of the date of this order. Defendant’s reply shall

11   be filed pursuant to Local Rule 230(l).

12   DATED: May 18, 2020

13

14

15
                                                      /s/ DEBORAH BARNES
16                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
     DLB:9
27   DB/prisoner-civil rights/stow2177.msj oppo eot

28
                                                          3
